DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display portion”, “rear imaging section”, “rear lateral imaging sections”, “trimmed image generating section”, “image combining section”, “display control section”, “feature amount computing section” and “object detection section” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the vehicle periphery monitoring device as claimed by the invention.
The invention is a periphery monitoring device for a vehicle. A display portion is provided within a cabin of the vehicle wherein the display portion displays an image. A rear imaging section is provided at the vehicle and captures images of a rear side of the vehicle. Rear lateral imaging sections are provided at the vehicle, further toward vehicle transverse direction outer sides than the rear imaging section, wherein the rear lateral imaging sections capture images of rear lateral sides of the vehicle. A trimmed image generating section trims a rear image captured by the rear imaging section and rear lateral images captured by the rear lateral imaging sections such that regions that are objects of imaging are continuous without overlapping. The trimmed image generating section generates a rear processed image from the rear image and rear lateral processed images from the rear lateral images. An image combining section combines the rear processed image and the rear lateral processed images, which were respectively generated by the trimmed image generating section. A display control section displays the combined image, which was generated by the image combining section, on the display portion. In a first case in which the trimmed image generating section determines that there is no information that is included in images of first overlapping regions of the rear lateral images that overlap the rear image and is not included in images of second overlapping regions of the rear image that overlap the rear lateral images, or that, if there is such information, the information is not information that should be included in the combined image, the trimmed image generating section carries out trimming such that respective lateral direction lengths of the rear processed image and the rear lateral processed images in the combined image are equal. In a second case in which the trimmed image generating section determines that there is information that is included in the images of the first overlapping regions and is not included in the images of the second overlapping regions and is information that should be included in the combined image, the trimmed image generating section carries out trimming such that the information that should be included in the combined image remains in the rear lateral processed images, and, as compared with the first case, the lateral direction length of the rear processed image in the combined image is shorter, and the lateral direction lengths of the rear lateral processed images in the combined image are longer. 
	A notable prior art is Chen et al. (US 11,341,614) (hereinafter Chen). Chen discloses a display device for a vehicle. Three cameras including two lateral/side cameras and one rear camera are used to captured images of the camera's rearward environment [Fig.3, column 14, lines 16-65]. Portions of the captured images are cropped/trimmed by a processor and the cropped images are stitched/combined to produce a single display image [column 12, line 66 through column 13, line 50]. A processor determines objects located in a "gap" area wherein a gap is formed by "the missing range corresponding to the blending lines in the stitched output video frame" [column 3, lines 46-55]. Depending on whether an object is detected in the gap area, the position of stitching/blending lines used to combine/stitch the images is moved/adapted [column 23, lines 11-65]. The stitched/combined image is displayed to a user via a display [column 21, lines 55-65]. 
	Although Chen relates to generating display images by combining images from a rear camera and lateral/side cameras, Chen includes several notable differences from the claimed invention. Most notably, in order to determine objects in the "gap" area, the processing of Chen analyzes information from the center/rear camera only while the instant invention processes the lateral and rear images to determine whether or not there is information in first overlapping regions of rear lateral images that is information not included in overlapping regions of the rear image. For example, column 34, lines 34-45 of Chen states "processors 106 a-106 n determine that one or more objects is in the gap in the video data, the processors 106 a-106 n may adjust the location of the blending lines 314 a-314 b. In an example, the CNN module 150 may detect the vehicle 406 and determine the depth and/or position of the vehicle 406 using only the monocular view from the rear center lens 112 c". This differs from claim 1 which specifies processing areas of overlap for lateral images and rear images, determining whether objects/information exists in the lateral images for these overlap areas but not in the rear image areas of overlap, and trimming based thereon. As outlined in claim 1, when it is determined that there is an object/information in overlap regions of lateral images but not in corresponding overlap regions of the rear image, the images will be trimmed such that the lateral length of the rear image area within the composite image will be shorter than the lateral lengths of the lateral image areas within the composite image to ensure the object/information is included in the combined image, and when no object/information is detected in these overlap areas, the rear image area and lateral image areas will have equal lateral widths. Chen cannot disclose such a feature because Chen does not analyze side/lateral camera images to locate missing objects, but rather relies on the rear camera and a CNN only to determine missing objects in the gaps. 
	Another notable prior art of record is Spencer et al. (US 2018/0154831) (hereinafter Spencer). Spencer discloses a display device for a vehicle. Multiple cameras are mounted on a vehicle including a rear camera and two lateral/side cameras [¶0020]. Camera images are combined in order to generate a composite feed for display on a single display [¶0032]. Camera images are processed in order to detect one or more objects in "blind spots" of the vehicle [¶0022-¶0029]. When an object is detected in a blind spot, the system adapts the display image such that images from side/lateral cameras occupy a larger area of the composite display image as compared to a state where there are no objects in the blind spots [¶0029]. 
	Although Spencer relates to generate a composite display from multiple camera images, Spencer fails to anticipate claim 1 or cure the deficiencies noted for Chen. The instant invention requires that the generated display image is such that objects appear "continuous without overlapping" within the display image [claim 1]. This differs from the generated display image of Spencer which has distinct display areas representing the different cameras [Fig.4C]. Another distinction between Spencer and the instant invention is with respect to determining objects/information in blind spots. Spencer uses images from side cameras only and/or blind spot monitoring sensors in order to determine whether or not there is an object in a blind spot. For example, ¶0027 of Spencer states "a blind spot monitoring system can detect whether there are objects (e.g., other vehicles) in the blind spots of the vehicle. The blind spot monitoring can be based on analysis of images/video from side-view cameras, such as side-view cameras 212, or from BSM sensors 218." As required by claim 1, areas of overlap between the lateral images and rear images are processed in order to determine whether information/objects exist in these areas of overlap. Spencer cannot disclose such a feature because Spencer fails to disclose processing any area of overlap between the images. Rather Spencer uses side camera images only or blind spot monitoring sensors to determine vehicles in the blind spots. 
	To summarize, Chen and Spencer disclose systems similar to the instant invention, as both systems capture images from side/lateral cameras and a rear camera, process the images, and adaptively combine the images based on whether objects/information exists in blind spot areas. However, the combination fails to anticipate or render obvious the claimed invention. Claim 1 requires areas of overlap between the rear image and lateral images are processed in order to determine if there is information in an overlap area for the lateral images but not in the overlap area for the rear image. When there is information in the area of overlap, the images are trimmed/combined such that the width of the rear image area is less than that of the lateral image areas in the combined display image and when there is no information in the area of overlap, the rear image and the lateral image areas have equal widths in the combined display image. Chen discloses using a rear camera image and a CNN to determine objects in gap areas and Spencer discloses using side cameras/ blind spot monitoring sensors to determine objects in blind spots, but neither Chen nor Spencer analyzes areas of overlap in the manner outlined by claim 1. Furthermore the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saeki et al. (US 2018/0249093) – Discloses an on-vehicle display control device including a rear camera and two side cameras wherein the images are clipped/trimmed and displayed according to whether a following object exists [Abstract, Fig.8]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 11, 2022